MEMORANDUM **
Michael Christopher Schmitt appeals from the sentence imposed upon him following the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*583We reject Schmitt’s contention that the supervised release statute violates the Sixth Amendment. See United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir. ^006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.